Exhibit 10.1
[wellcare6.jpg]

WELLCARE HEALTH PLANS, INC.
EXECUTIVE SEVERANCE PLAN
(Effective as of November 17, 2011)
 
1.
Purpose of the Plan

 
The Board believes that it is in the best interests of the Company to encourage
the continued employment and dedication of certain officers by providing
economic security to such individuals in the event of certain terminations of
employment, and the Plan has been established for this purpose. The Plan is
intended to be a “welfare plan” under ERISA providing benefits to a select group
of management or highly compensated employees as described in DOL Regulation
section 2520.104-24.  The Plan is separate from the WellCare Health Plans, Inc.
Severance Plan, as amended from time to time.  Capitalized terms used in the
Plan are defined in Section 10, except as otherwise specified.
 
2.
Effective Date

 
The Plan shall be effective only with respect to a termination of employment
covered by the Plan that occurs on or after November 17, 2011 (the “Effective
Date”).
 
3.
Administration

 
(a)           The Committee shall act as the plan administrator and the “named
fiduciary” of the Plan for purposes of ERISA. Before a Change in Control, the
Committee has sole and absolute discretion and authority to administer the Plan,
including the sole and absolute discretion and authority to:
 
(i)             adopt such rules as it deems advisable in connection with the
administration of the Plan, and to construe, interpret, apply and enforce the
Plan and any such rules and to remedy ambiguities, errors or omissions in the
Plan;
 
(ii)            determine questions of eligibility and entitlement to benefits
and any other terms of the Plan applicable to the Participants; the Committee’s
determinations are conclusive and binding on all parties affected by its
determinations;
 
(iii)           act under the Plan on a case-by-case basis; the Committee’s
decisions under the Plan need not be uniform with respect to similarly situated
Participants; and
 
(iv)           delegate its authority under the Plan to any director, officer,
employee, or group of directors, officers and/or employees of the Company.
 
(b)           If any person with administrative authority becomes eligible or
makes a claim for Plan benefits, that person will have no authority with respect
to any matter specifically affecting his/her individual interest under the Plan,
and the Committee will designate another person to exercise such authority.

 
 

--------------------------------------------------------------------------------

 

(c)           Notwithstanding anything in the Plan to the contrary, after a
Change in Control, neither the Committee nor the Board nor any other person or
entity shall have discretionary authority in the administration of the Plan, and
any court or tribunal that adjudicates any dispute, controversy or claim in
connection with any severance benefits under this Plan will apply a de novo
standard of review to any determinations made by the Committee or Board
following such Change in Control. Such de novo standard shall apply
notwithstanding the grant of full discretion hereunder to the Committee, Board,
or any person or entity or characterization of any decision by the Committee,
Board, or by such person or entity as final, binding or conclusive on any party.
 
4.
Participation

 
Eligibility under the Plan is limited to Company employees designated by the
Board as “executive officers” of WellCare within the meaning of Rule 3b-7 of the
Exchange Act.  A Participant will cease being eligible for benefits under the
Plan and immediately cease being a Participant if, prior to a Change in Control,
the Board revokes such designation; a Participant shall not cease being eligible
for benefits under the Plan if he ceases to be an “executive officer” following
a Change in Control.  If an executive officer of the Company is covered by any
plan, program, policy or agreement with the Company that provides severance
benefits upon termination of employment, then he or she will not be a
Participant in this Plan.  To become a Participant, the employee must also
become a party to a restrictive covenants agreement in the form provided by the
Company.
 
5.
Severance Benefits

 
(a)           Before a Change in Control.  If a Participant’s employment with
the Company is terminated after the Effective Date and before a Change in
Control either (i) by the Company for reasons other than Cause, death, or
Disability, or (ii) by the Participant for Good Reason, then the Participant
shall receive: (x) payment of the Accrued Obligations, (y) the Cash Severance
benefit described in this Section 5(a) based on the Participant’s title, and (z)
Health Benefit Continuation described in this Section 5(a) based on the
Participant’s title.
 
Title as of Termination Date
Cash Severance
Health Benefit Continuation
(months)
Chief Executive Officer
Base Salary Portion: 1.5 x Base Salary plus
 
Bonus Portion: 1.5 x Bonus
 
18
Chief Financial Officer, Chief Administrative Officer,
General Counsel, and President, National Health Plans
Base Salary Portion: 1 x Base Salary plus
 
Bonus Portion: 1 x Bonus
 
12
Other Executive Officers
Base Salary Portion: 1 x Base Salary plus
 
Bonus Portion: 1 x Bonus
 
12



 
2

--------------------------------------------------------------------------------

 

The Company shall pay the Participant’s Base Salary Portion in installments in
accordance with the Company’s normal payroll schedule over 12 months beginning
no later than the first regular payroll period following the expiration of any
period during which a Participant may revoke the waiver and release of claims
executed pursuant to Section 6(a), so long as that waiver and release is signed
by the Participant and returned to the Company no later than 30 days after the
Participant’s termination of employment and the Participant does not revoke such
waiver and release of claims.


The Company shall pay the Participant’s Bonus Portion on the first anniversary
of the Participant’s termination of employment, so long as the waiver and
release has become effective and irrevocable as described above.


If a Change in Control occurs while payments of the Cash Severance are being
made, the payments will continue to be paid as scheduled.


(b)           In Contemplation of a Change in Control.  If a Participant’s
employment with the Company is terminated after the Effective Date and before a
Change in Control by the Company for reasons other than Cause, death, or
Disability, the Participant begins to receive severance in accordance with
Section 5(a), a Change in Control occurs, and the Participant provides clear and
convincing evidence to the Committee within 30 days after the Change in Control
to support a claim that the Participant was terminated In Contemplation of a
Change in Control, then within 70 days after the Change in Control, the
Participant shall receive (i) a single lump sum cash payment equal to the Cash
Severance determined in accordance with Section 5(c) less the amount of Cash
Severance already paid to the Participant under Section 5(a), and (ii) Health
Benefit Continuation for the duration described in Section 5(c) based on the
Participant’s title less the months of Health Benefit Continuation already
provided under Section 5(a).
 
               (c)           After a Change in Control.  If a Participant’s
employment with the Company is terminated within 24 months after a Change in
Control either (i) by the Company for reasons other than Cause, death, or
Disability, or (ii) by the Participant for Good Reason, then the Participant
shall receive: (x) payment of the Accrued Obligations, (y) the Cash Severance
benefit described in this Section 5(c) based on the Participant’s title as in
effect on the date of the Change in Control, and (z) Health Benefit Continuation
described in this Section 5(c) based on the Participant’s title as in effect on
the date of the Change in Control.
 
Title as of Termination Date
Cash Severance
Health Benefit Continuation
(months)
Chief Executive Officer
Base Salary Portion: 2.5 x Base Salary plus
 
Bonus Portion: 2.5 x Bonus
 
18
Chief Financial Officer, Chief Administrative Officer, General Counsel, and
President, National Health Plans
Base Salary Portion: 2 x Base Salary plus
 
Bonus Portion: 2 x Bonus
 
18
Other Executive Officers
Base Salary Portion: 1.5 x Base Salary plus
 
Bonus Portion: 1.5 x Bonus
 
18

 
 
3

--------------------------------------------------------------------------------

 

The Company shall pay the Participant’s Base Salary Portion and Bonus Portion in
a single lump sum cash payment no later than the first regular payroll period
following the expiration of any period during which a Participant may revoke the
waiver and release of claims executed pursuant to Section 6(a), so long as that
waiver and release is signed by the Participant and returned to the Company no
later than 30 days after the Participant’s termination of employment and the
Participant does not revoke such waiver and release of claims.


               (d)           Form of Severance under Existing
Agreement.  Participants who are covered by an existing employment or severance
agreement with the Company agree that their existing rights under that agreement
are terminated and replaced with the provisions of this Plan; provided, however,
that for the duration of the original remaining term of the employment or
severance agreement only, the timing and form of severance (i.e., lump sum or
installments) in the employment or severance agreement shall supersede the
timing and form of payment provisions in this Section 5 and control the timing
and form of payment of the Cash Severance.
 
(e)           Employment with Successor. Notwithstanding anything to the
contrary under the Plan, no severance benefits shall be paid to a Participant
who is offered comparable employment by an entity that purchases a unit or asset
of the Company or, following a Change in Control, by a successor to the Company.
“Comparable employment” is determined based on the facts and circumstances in
each case, but means employment with duties, responsibilities, Base Salary,
annual short-term incentive opportunity, annual long-term incentive opportunity
and location that are substantially similar in the aggregate to the
Participant’s prior employment with the Company. A Participant who accepts
comparable employment with a successor to the Company following a Change in
Control remains entitled to receive severance benefits if the Participant’s
employment is terminated as specified under Section 5(c).


(f)           Release of Claims and Restrictive Covenants.  Payment of Cash
Severance and Health Benefit Continuation is subject to and contingent on the
Participant’s satisfaction of the requirements of Section 6(a) (regarding waiver
and release of claims) and Section 6(b) (regarding restrictive covenants).  If
the period during which a Participant has discretion to execute or revoke the
waiver and release of claims straddles two taxable years of the Participant,
then the Company shall begin making the payment of Cash Severance in the second
of such taxable years, regardless of which taxable year the Participant actually
delivers the executed waiver and release to the Company.


(g)           Code Section 280G Cutback. A Participant shall bear all expense
of, and be solely responsible for, all federal, state, local or foreign taxes
due with respect to any payment received under the Plan, including, without
limitation, any excise tax imposed by Code section 4999. Notwithstanding
anything to the contrary in the Plan, in the event that any payment or benefit
received or to be received by a Participant pursuant to the terms of the Plan
(the “Plan Payments”) or in connection with the Participant’s termination of
employment or contingent upon a Change in Control pursuant to any plan or
arrangement or other agreement with the Company (together with the Plan
Payments, the “Payments”) would be subject to the excise tax imposed by Code
section 4999, as determined by the Committee, then the Plan Payments shall be
reduced to the extent necessary to prevent any portion of the Payments from
becoming nondeductible by the Participant’s employer under Code section 280G or
subject to the excise tax imposed under Code section 4999, but only if, by
reason of that reduction, the net after-tax benefit received by the Participant
exceeds the net after-tax benefit the Participant would receive if no reduction
was made. For this purpose, “net after-tax benefit” means (i) the total of all
Payments that would constitute “excess parachute payments” within the meaning of
Code section 280G, less (ii) the amount of all federal, state, and local income
taxes payable with respect to the Payments calculated at the maximum marginal
income tax rate for each year in which the Payments shall be paid to the
Participant (based on the rate in effect for that year as set forth in the Code
as in effect at the time of the first payment of the Payments), less (iii) the
amount of excise taxes imposed on the Payments described in clause (i) above by
Code section 4999.  If, pursuant to this Section, Payments are to be reduced,
Payments will be reduced in this order: (1) Cash Severance, (2) Health Benefit
Continuation, and (3) equity acceleration (to the extent applicable).

 
4

--------------------------------------------------------------------------------

 


6.
Other Terms and Conditions of Eligibility

 
(a)           Waiver and Release of Claims. As a condition to receiving
severance benefits under the Plan, each Participant shall be required to sign
and deliver to the Company, and may not revoke or violate the terms of, a
general release of all claims against the Company, and the directors, officers,
and employees of each of them, in the form attached as Exhibit A or such other
form reasonably satisfactory to the Committee. In no case will payments be made
or begin before the end of any revocation period required by applicable law or
regulation in connection with any release or waiver that the Participant is
asked to sign.
 
(b)           Restrictive Covenants. Any severance benefits specified under the
Plan are provided, if at all, as consideration for, and are contingent upon, the
Participant agreeing to, and abiding by, the restrictive covenants in the
Participant’s restrictive covenants agreement with the Company.
 
(c)           At-Will Employment. Each Participant is employed by the Company on
an “at will” basis and nothing in this Plan shall give any Participant any right
to continue in the employ of the Company. A Participant shall have no rights
under the Plan if the Participant’s employment is terminated by the Company, or
any successor, with Cause or by the Participant without Good Reason, or due to
the Participant’s death or Disability.
 
(d)           Nonduplication; No Impact on Benefits.
 
(i)             Payments to a Participant under the Plan shall be in lieu of any
severance or similar payments that otherwise might be payable under any Company
plan, program, policy or agreement with the Company that provides severance
benefits upon termination of employment.
 
(ii)            Benefits payable under the Plan, whether paid in a lump sum or
in periodic payments, will not increase or decrease the benefits otherwise
available to a Participant under any company-sponsored retirement plan, welfare
plan or any other employee benefit plan or program, unless otherwise expressly
provided for in any particular plan or program.
 
(iii)           Any severance benefits specified under the Plan shall be reduced
by the amount of any payment required by the Company to the Participant (A)
because of insufficient advance notice of employment loss as may be required by
law; or (B) under applicable law because of the termination of employment.

 
5

--------------------------------------------------------------------------------

 
 
7.
Benefit Claims

 
(a)           Initial Claim. Any claims concerning eligibility, participation,
benefits or other aspects of the Plan must be submitted in writing and directed
to the Committee, within 30 days after the communication of the determination
that is the basis of the claim. Within 30 days after receiving a claim, the
Committee will (i) either accept or deny the claim completely or partially and
(ii) notify the Participant of acceptance or denial of the claim. If a claim is
partially or wholly denied, the Committee will provide a written denial to the
Participant no later than 30 days after receipt of the initial claim request.
The written denial shall include specific reasons for the denial, specific
references to the Plan provisions upon which the denial was based, a description
of any additional material or information necessary for the Participant to
perfect the claim, an explanation of why such material is necessary, and
instructions on the Plan’s claim review procedure. If the Committee requires
additional time to process a claim because of special circumstances, the
Committee, in its sole discretion, may extend the period 30 additional days. The
Committee must notify the Participant of any such extension prior to the
expiration of the 30-day period commencing from the date the Committee first
received written submission of the claim.
 
(b)           Appeals. The Participant may request in writing to the Board a
review of a denied claim within 30 days after receipt of such denial. Such
written request must contain an explanation as to why the Participant is seeking
a review. For purposes of the review, the Participant has the right to
(i) submit written comments, documents, records and other information relating
to the claim for benefits; (ii) request, free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits; and (iii) a review that takes into account all comments,
documents, records, and other information the Participant submitted relating to
the claim, regardless of whether the information was submitted or considered in
the initial decision. A decision on such review will be rendered in writing
within 30 days of the Board’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible but no later than 60 days after
receipt of the request for review provided that written notice is provided to
the Participant or the Participant’s authorized representative before the
extension commences. A written notice affirming the denial of a claim will set
forth the specific reasons for the decision and make specific reference to Plan
provisions upon which the decision or appeal is based. In preparation for filing
such a request for review, the Participant or the Participant’s authorized
representative may review pertinent plan documents, and as part of the written
request for review, may submit issues and comments concerning the claim. No
claim may be brought before or submitted to a court of law or other governmental
entity unless and until the claims process under this Section 7 has been
exhausted.
 
8.
Recoupment

 
(a)           Right of Recoupment.  If, at any time, the Board or the Committee,
as the case may be, in its sole discretion determines that any action or
omission by the Participant constituted (a) wrongdoing that contributed to (i)
any material misstatement in or omission from any report or statement filed by
the Company with the U.S. Securities and Exchange Commission or (ii) a
statement, certification, cost report, claim for payment or other filing made
under Medicare or Medicaid that was false, fraudulent or for an item or service
not provided as claimed; (b) intentional or gross misconduct; (c) a breach of a
fiduciary duty to the Company; (d) fraud; (e) a violation of the restrictive
covenants; or (f) non-compliance with the Company’s Code of Conduct and Business
Ethics (“Code of Conduct”), policies or procedures to the material detriment of
the Company, then in each such case, the Participant’s participation in the Plan
shall be immediately terminated and the Participant shall repay to the Company,
upon notice to the Participant by the Company, up to 100% of the pre-tax amount
paid to the Participant pursuant to this Plan. The Board or the Committee, as
the case may be, shall determine in its sole discretion the date of occurrence
of such action or omission and the percentage of the pre-tax amount received
pursuant to this Plan that must be repaid to the Company.

 
6

--------------------------------------------------------------------------------

 
 
(b)           Method of Recoupment. To the extent permitted by applicable law,
the Company may enforce the recoupment of any or all amounts due under this
Section 8 by withholding future payment of any severance benefits, seeking
reimbursement of previously paid severance benefits, demanding direct cash
payment, reducing any amount of compensation owed by the Company to the
Participant, and/or such other means determined by the Board or Committee.
 
(c)           Nonexclusive Remedy. The Company’s right of recoupment under this
Section 8 is in addition to any remedy available to the Company with respect to
any Participant, including, but not limited to, the initiation of civil or
criminal proceedings and any right to repayment under the Sarbanes-Oxley Act of
2002, Dodd-Frank Wall Street Reform and Consumer Protection Act, and any other
applicable law.
 
9.
General

 
(a)           Amendment and Termination of the Plan.  The Board or the Committee
may amend or terminate the Plan in any respect (including any change to the
severance benefits) only with one year notice to Participants; provided,
however, that (i) any amendment or termination will not be effective if there is
a Change in Control during the one year notice period, and (ii) the Plan cannot
be amended or terminated during the 24 month period after a Change in
Control.  A Participant ceasing to be eligible for a benefit under the Plan
before a Change in Control, as described in Section 4, is not an amendment or
termination of the Plan.
 
(b)           Funding. Benefits payable under the Plan will be paid only from
the general assets of the Company. The Plan does not create any right to, or
interest in, any specific assets of the Company.
 
(c)           No Mitigation. The Participant shall not be obligated to seek
other employment in mitigation of the amounts payable under any provision of the
Plan, and the obtaining of such other employment shall not effect any reduction
of the Company’s obligations to pay the severance benefits provided under the
Plan (unless in violation of the restrictive covenants specified under Section
6(b)).

 
7

--------------------------------------------------------------------------------

 

(d)          Withholding. The Company may withhold from any payments made under
the Plan all federal, state, local or other taxes required pursuant to any law
or governmental regulation or ruling.
 
(e)           Right to Offset. To the extent permitted by law, the Company may
offset against any obligation to pay any portion of the severance benefit under
the Plan any outstanding amount of whatever nature that the Participant then
owes to the Company in the capacity as an employee. However, no amount of
“deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation sections 1.409A-1(b)(3) through (b)(12)) that is payable to a
Participant under the Plan may be used to offset any amount that the Participant
then owes to the Company.
 
(f)           Successors. All rights under the Plan are personal to the
Participant and without the prior written consent of the Committee shall not be
assignable by the Participant. The Plan shall inure to the benefit of and be
enforceable by the Participant’s legal representative. The Plan shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns.
Any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of WellCare
shall be required to assume expressly and agree to perform the obligations set
forth in the Plan in the same manner and to the same extent as the Company would
be required to do so.
 
(g)          Governing Law. The Plan and all determinations made and actions
taken pursuant to the Plan shall be governed by the substantive laws, but not
the choice of law rules, of the State of Delaware or by United States federal
law.
 
(h)           Severability. If any provision of the Plan is declared illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, the
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of the
terms of the Plan shall not be affected except to the extent necessary to reform
or delete such illegal, invalid or unenforceable provision.
 
(i)           Notices. Notices and all other communications provided for under
the Plan shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States certified mail, return
receipt requested, or by overnight courier, postage prepaid, to the Company’s
corporate headquarters address, to the attention of the Committee, or to the
Participant at the home address most recently communicated by the Participant to
the Company in writing.
 
(j)           409A Compliance.
 
(i)             The Plan is intended to comply with, or otherwise be exempt
from, Code section 409A.  The preceding provision, however, shall not be
construed as a guarantee by the Company of any particular tax effect to a
Participant under the Plan. The Company shall not be liable to a Participant for
any payment made under the Plan, at the direction or with the consent of the
Participant, which is determined to result in an additional tax, penalty or
interest under Code section 409A, nor for reporting in good faith any payment
made under the Plan as an amount includible in gross income under Code section
409A.

 
8

--------------------------------------------------------------------------------

 

(ii)            “Termination of employment,” or words of similar import, as used
in this Plan means, for purposes of any payments under this Plan that are
payments of deferred compensation subject to Code section 409A, the
Participant’s “separation from service” as defined in Code section 409A.  For
purposes of Code section 409A, the right to a series of installment payments
under this Plan shall be treated as a right to a series of separate payments.
 
(iii)           With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, a Participant, as specified under this Plan:
(1) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Code section 105(b); (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
(iv)           If a payment obligation under the Plan arises on account of a
Participant’s termination of employment while a “specified employee” (as defined
under Code section 409A and the regulations thereunder and determined in good
faith by the Committee), any payment of “deferred compensation” (as defined
under Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) shall
be made within 15 days after the end of the six-month period beginning on the
date of such termination of employment or, if earlier, within 15 days after
appointment of the personal representative or executor of the Participant’s
estate following the death of the Participant.
 
10.
Definitions

 
The following definitions apply to the Plan:
 
“Accrued Obligations” means (i) the Participant’s Base Salary through the date
of termination of employment, (ii) any accrued but unused paid time off and
floating holiday pay, and (iii) unreimbursed business expenses.  The Company
will pay the Accrued Obligations to the Participant in a cash lump sum within 10
days after the Participant’s termination of employment with the Company.
 
“Affiliate” means Comprehensive Health Management, Inc. and any other entity,
whether now or hereafter existing, which controls, is controlled by, or is under
common control with, WellCare (including, but not limited to, joint ventures,
limited liability companies, and partnerships).
 
“Base Salary” means the annual rate of base salary in effect as of the date of
termination of employment, determined without regard to any reduction thereof
that constitutes Good Reason.
 
“Base Salary Amount” means the amount of the Cash Severance made up of Base
Salary as described in Section 5.


“Board” means the Board of Directors of WellCare.

 
9

--------------------------------------------------------------------------------

 

“Bonus” means, (i) with respect to any Participant who has been employed by the
Company for a period of time in which he or she participated in the two (2) most
recently completed annual short-term incentive bonus cycles that ended before
his or her date of termination of employment, the average of the two (2) annual
short-term incentive bonuses, if any, paid by the Company to the Participant
with respect to those annual short-term incentive bonus cycles, provided that,
if the first annual short-term incentive bonus included in the calculation was
pro rated to reflect the portion of the performance period in which the
Participant was employed with the Company, then the amount of that first annual
short-term incentive bonus shall be annualized solely for the calculation of the
Bonus hereunder; and, (ii) with respect to any Participant who has not been
employed by the Company for a period of time in which he or she participated in
the two (2) most recently completed annual short-term incentive bonus cycles
that ended before his or her date of termination, the Participant’s short-term
incentive bonus target in effect on the Participant’s date of termination of
employment.
 
“Bonus Amount” means the amount of the Cash Severance made up of Bonus as
described in Section 5.


“Cash Severance” means the sum of the Base Salary Amount and the Bonus Amount as
described in Section 5.


“Cause” means the occurrence of any one or more of the following events or
conditions:


(i)             any willful act or willful omission, other than as a result of
the Participant’s Disability, that constitutes a breach of any agreement to
which the Company is a party or the Participant’s non-compliance with the
Company’s Code of Conduct, policies or procedures to the material detriment of
the Company;
 
(ii)            bad faith by the Participant in the performance of his duties,
consisting of willful acts or willful omissions, other than as a result of the
Participant’s Disability, to the material detriment of the Company;
 
(iii)          the Participant’s repeated failure to follow the reasonable and
lawful directions of the Board (or committee of the Board) or Chief Executive
Officer which is not cured within fifteen (15) days after written notice to the
Participant; or
 
(iv)           the Participant’s commission of a crime that constitutes a felony
involving fraud, conversion, misappropriation, or embezzlement under the laws of
the United States or any political subdivision thereof.
 
It shall be a condition precedent to the Company’s right to terminate the
Participant’s employment for Cause as defined in (i) or (ii) that (x) the
Company shall have first given the Participant written notice stating with
reasonable specificity the breach on which such termination is premised within
ninety (90) days after the Company becomes aware of such breach, and (y) if such
breach is susceptible of cure or remedy, such breach has not been cured or
remedied within fifteen (15) days after the Participant’s receipt of such
notice.

 
10

--------------------------------------------------------------------------------

 

“Change in Control” means the effective date of the occurrence of any of the
following events:


(i)             any Person or Group is or becomes the Beneficial Owner, directly
or indirectly, of securities of WellCare representing more than 50% of either
(A) the then fair market value of the then outstanding securities of WellCare or
(B) the combined voting power of the then outstanding securities of WellCare;
 
(ii)            the direct or indirect sale or transfer by WellCare of all or
substantially all of its assets in a single transaction or a series of related
transactions;
 
(iii)           the merger, consolidation or reorganization of WellCare with or
into another corporation or other entity, in which the shareholders of more than
50% of the voting power of WellCare’s voting securities immediately before such
merger, consolidation or reorganization do not own more than 50% of the voting
power of the voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or
 
(iv)           during any consecutive 12-month period, individuals who at the
beginning of such period constitute the Board of Directors of WellCare (together
with any new directors whose election by the Board of Directors of WellCare or
nomination for election by the stockholders of WellCare was approved by a vote
of a majority of the directors on the Board of Directors of WellCare then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board of Directors of
WellCare then in office.
 
Notwithstanding the terms of this Section, none of the foregoing events shall
constitute a Change in Control if such event is not a “Change in Control Event”
under Treasury regulation section 1.409A-3(i)(5) or successor guidance of the
Internal Revenue Service.
 
For purposes of determining whether a Change in Control has occurred, a Person
or Group shall not be deemed to be “unrelated” if: (A) such Person or Group
directly or indirectly has Beneficial Ownership of more than 50% of the issued
and outstanding voting power of WellCare’s voting securities immediately before
the transaction in question, (B) WellCare has Beneficial Ownership of more than
50% of the voting power of the issued and outstanding voting securities of such
Person or Group, or (C) more than 50% of the voting power of the issued and
outstanding voting securities of such Person or Group are owned, directly or
indirectly, by Beneficial Owners of more than 50% of the issued and outstanding
voting power of WellCare voting securities immediately before the transaction in
question.
 
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Exchange Act. Notwithstanding the foregoing,
(A) Persons will not be considered to be acting as a “Group” solely because they
purchase or own stock of WellCare at the same time, or as a result of purchases
in the same public offering, (B) Persons will be considered to be acting as a
“Group” if they are owners of a corporation that enters into a merger,
consolidation, reorganization, purchase or acquisition of stock, or similar
business transaction, with WellCare, and (C) if a Person, including an entity,
owns stock both in WellCare and in a corporation that enters into a merger,
consolidation, reorganization, purchase or acquisition of stock, or similar
transaction, with WellCare, such Person shall be considered to be acting as a
Group with other shareholders only with respect to the ownership in such
corporation prior to the transaction.
 
 
11

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and Treasury guidance promulgated under it.
 
“Committee” means the Compensation Committee of the Board.  The Committee may
delegate some or all of its authority under the Plan to any person, persons or
subcommittee, in which event, the term “Committee” includes such person, persons
or subcommittee to the extent of such delegation.
 
“Company” means WellCare and any Affiliate.
 
“Disability” means the Participant is unable to engage in any substantial
gainful business activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or that has rendered
the Participant unable effectively to carry out his/her duties and obligations
to the Company or unable to participate effectively and actively in the
management of the Company for a period of 90 consecutive days or for shorter
periods aggregating to 120 days (whether or not consecutive) during any
consecutive 12 months.
 
“Effective Date” has the meaning specified in Section 2.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and guidance promulgated under it.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and guidance promulgated under it.
 
“Good Reason” means, without the Participant’s consent:
 
(a) the occurrence of either of the following conditions which occurs prior to a
Change in Control: (i) a material diminution in the Participant’s Base Salary,
annual short-term incentive opportunity or annual long-term incentive
opportunity, except as applicable generally to other similarly situated senior
executives of the Company; or (ii) the Company requiring the Participant to be
based at any office or location outside of fifty miles from the Participant’s
current employment location, except for travel reasonably required in the
performance of the Participant’s responsibilities; or
 
(b) the occurrence of any of the following conditions which occurs following a
Change in Control: (i) a material diminution in the Participant’s Base Salary,
annual short-term incentive opportunity or annual long-term incentive
opportunity; (ii) the Company requiring the Participant to be based at any
office or location outside of fifty miles from the Participant’s current
employment location, except for travel reasonably required in the performance of
the Participant’s responsibilities; or (iii) a material diminution in the
Participant’s authority, duties or responsibilities, provided, however, that
with respect to Participants other than the Chief Executive Officer, Chief
Financial Officer and General Counsel, the Participant shall not have Good
Reason solely because the Participant’s duties and responsibilities are in
respect of an entity that is not the most senior entity following the Change in
Control.
 
 
12

--------------------------------------------------------------------------------

 
 
It shall be a condition precedent to the Participant’s right to terminate
Participant’s employment for Good Reason (before or after a Change in Control)
that (I) the Participant shall have first given the Company written notice
stating with reasonable specificity the breach on which such termination is
premised within ninety (90) days after the Participant becomes aware or should
have become aware of such breach, and (II) if such breach is susceptible of cure
or remedy, such breach has not been cured or remedied within forty-five (45)
days after receipt of such notice.
 
“Health Benefit Continuation” means reimbursement by the Company of the portion
of the Participant’s COBRA premium that exceeds the amount of the premium paid
by active employees for the same coverage for the period following the
Participant’s termination of employment with the Company designated in Section
5.  The Company will include the reimbursements in the Participant’s taxable
income and no gross-up will be provided.
 
“In Contemplation of a Change in Control” means the termination of the
Participant’s employment by the Company for reasons other than Cause, death, or
Disability within the 6 months prior to a Change in Control if the Participant
demonstrates by clear and convincing evidence that the termination (i) was at
the request of a third party who had taken steps reasonably calculated or
intended to effect a Change in Control, or (ii) otherwise arose in contemplation
or in anticipation of a Change in Control.
 
“Participant” means a person who has become a participant pursuant to Section 4
of the Plan.
 
“Plan” means this WellCare Health Plans, Inc. Executive Severance Plan.
 
 “WellCare” means WellCare Health Plans, Inc., a Delaware corporation.
 
 
13

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A

 
WAIVER AND RELEASE AGREEMENT
 
THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[__________], by [________________] (the “Executive”) in consideration of
severance pay and benefits (the “Severance”) provided to the Executive by
WellCare Health Plans, Inc., a Delaware corporation (the “Corporation”),
pursuant to the WellCare Health Plans, Inc. Executive Severance Plan (the
“Severance Plan”).
 
1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
Executive’s heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of Executive’s signing
of this Release, concerning Executive’s employment or separation from
employment.  Subject to the last sentence of the first paragraph of this
Section 1, this Release includes, but is not limited to, any payments, benefits
or damages arising under any federal law (including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.  Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Corporation or any affiliate (a) to make
the payments and provide the other benefits contemplated by the Severance Plan,
or (b) under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.
 
The Executive understands that by signing this Release, Executive is not waiving
any claims or administrative charges which cannot be waived by law.  Executive
is waiving, however, any right to monetary recovery or individual relief should
any federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on Executive’s behalf arising out of or related to
Executive’s employment with and/or separation from employment with the
Corporation or any affiliate.
 
The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Release.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Acknowledgments.  The Executive is signing this Release knowingly
and voluntarily.  Executive acknowledges that:
 
(a)           Executive is hereby advised in writing to consult an attorney
before signing this Release;
 
(b)           Executive has relied solely on Executive’s own judgment and/or
that of Executive’s attorney regarding the consideration for and the terms of
this Release and is signing this Release knowingly and voluntarily of
Executive’s own free will;
 
(c)           Executive is not entitled to the Severance unless Executive agrees
to and honors the terms of this Release;
 
(d)           Executive has been given at least twenty-one (21) calendar days to
consider this Release, or Executive has expressly waives Executive’s right to
have at least twenty-one (21) days to consider this Release;
 
(e)           Executive may revoke this Release within seven (7) calendar days
after signing it by submitting a written notice of revocation to the
Employer.  Executive further understands that this Release is not effective or
enforceable until after the seven (7) day period of revocation has expired
without revocation, and that if Executive revokes this Release within the
seven (7) day revocation period, Executive will not receive the Severance;
 
(f)           Executive has read and understands the Release and further
understands that, subject to the limitations contained herein, it includes a
general release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of Executive’s signing
of this Release that Executive may have against the Employer; and
 
(g)           No statements made or conduct by the Employer has in any way
coerced or unduly influenced Executive to execute this Release.
 
3.           No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
 
4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Release, except as expressly stated herein, and in signing this Release,
the Executive is not relying on any agreements or representations, except those
expressly contained in this Release.
 
5.           Execution.  It is not necessary that the Employer sign this Release
following the Executive’s full and complete execution of it for it to become
fully effective and enforceable.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.           Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.           Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
8.           Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Release as of the day
and year first herein above written.
 

     
EXECUTIVE:
 
 
 
     
[_______]
 

 
-3-